326 F.2d 758
INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, AFL-CIO, Appellee,v.WESTINGHOUSE ELECTRIC CORPORATION, Appellant.
No. 181, Docket 28363.
United States Court of Appeals Second Circuit.
Argued Jan. 6, 1964.Decided Jan. 21, 1964.

John H. Morse, of Cravath, Swaine & Moore, New York City, for appellant.
Isadore Katz, New York City (Lieberman, Katz & Aronson, New York City, and Benjamin C. Sigal, Washington, D.C., on the brief), for appellee.
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM:


1
Westinghouse appeals from an award of summary judgment, directing the company to arbitrate certain grievances arising under a collective bargaining agreement with appellee union.  Last term, in Carey v. General Electric Co., 315 F.2d 499 (2d Cir. 1963), we had occasion to emphasize the strong federal policy in favor of industrial arbitration in rejecting arguments virtually indistinguishable from those invoked by westinghouse in the present case.  Accordingly, we affirm the judgment on Judge Weinfeld's opinion below, and upon the authority of our decision in the General Electric case, as well as the Supreme Court's recent holding in Carey v. Wstinghouse Electric Corporation, 84 S. Ct. 401.